                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


JANNA M. BANKS                                        CASE NO. 2:19-CV-00898

VERSUS                                                JUDGE TERRY A. DOUGHTY

WAITR HOLDINGS, INC.                                  MAG. JUDGE KATHLEEN KAY

                                             RULING

       Pending before the Court is Defendant Waitr Holdings, Inc.’s (“Waitr”) Motion to

Compel Arbitration and Dismiss Collective Action Complaint [Doc. No. 4]. Plaintiff Janna M.

Banks (“Banks”) filed an opposition memorandum. [Doc. No. 7]. Waitr filed a reply

memorandum. [Doc. No. 10].

       For the following reasons, the Motion to Compel Arbitration and Dismiss Collective

Action Complaint is GRANTED IN PART AND DENIED IN PART.

I.     FACTS AND PROCEDURAL HISTORY

       Waitr is a Louisiana-based technology company that operates an online food order and

delivery platform that allows its patrons to use mobile or desktop applications to order food and

have it delivered from participating restaurants.

       On September 27, 2018, Banks accepted an offer to work for Waitr as a Mobile

Restaurant Success Manager. Banks worked in that position from October 5, 2018, until October

2019. She was assigned to the Albany, Georgia and surrounding areas. The primary job

responsibilities for Mobile Restaurant Success Managers included (a) “onboarding” new

restaurants, (b) instructing restaurant staff in Waitr operations and processes, (c) demonstrating

how to process Waitr orders using iPad, (d) inputting and updating menu information, (e)
providing marketing suggestions, (f) record keeping, and (g) receiving and reporting complaints

from the restaurants.

       In connection with and in consideration for her employment, Banks signed an offer letter.

That offer letter contained the following provision:

       In the event of any dispute or claim relating to or arising out of our employment
       relationship, you and the Company agree that (i) any and all disputes between you
       and the Company shall be fully and finally resolved by binding arbitration, (ii)
       you are waiving any and all rights to a jury trial but all court remedies will be
       available in arbitration, (iii) all disputes shall be resolved by a neutral arbitrator
       who shall issue a written opinion and (iv) the arbitration shall provide for
       adequate discovery.

[Doc. No. 4-2, Declaration of Amy Behne (“Behne Declaration”), Exh. 1, ¶ 5 & Tab A].

       On November 16, 2018, Waiter distributed an Agreement to Arbitrate Claims. This

agreement was emailed to Banks at her @waitrapp.com email address. That Agreement provides

as follows:

       In consideration of the at-will employment relationship between Waitr, Inc.
       and/or Waitr Holdings, Inc. (“Employer”) and Employee and the mutual desire of
       the parties to enter into this Agreement to Arbitrate Claims (“Agreement”),
       the parties hereby agree that any and all disputes, claims or controversies
       between the parties, including but not limited to any dispute arising out of or
       relating to this Agreement, the employment relationship between the parties,
       or the formation or termination of the employment relationship, or which arise
       after the termination of the employment relationship, which are not resolved
       by their mutual agreement shall be resolved by final and binding arbitration
       by a neutral arbitrator.

                                            ...


       The claims covered by this Agreement include, but are not limited to, claims for .
       . . violation of any local, state, or federal constitution, statute, law, ordinance or
       regulation . . . wages, overtime, premiums, gratuities, tips, service/administrative
       charges, or any other compensation due; penalties . . . .

[Doc. No. 4-2, Behne Declaration, Exh. 1, ¶ 7 & Tab B].

       The Agreement to Arbitrate Claims further provides:

                                                  2
       I ACKNOWLEDGE THAT I HAVE HAD AN OPPORTUNITY
       TO REVIEW AND ASK QUESTIONS CONCERNING THIS
       AGREEMENT AS A CONDITION OF EMPLOYMENT. I
       UNDERSTAND THAT I AM PERMITTED TO TAKE THIS
       AGREEMENT WITH ME AND REVIEW IT WITH AN
       ATTORNEY OF MY CHOICE IF I SO DESIRE.    I FURTHER
       UNDERSTAND THAT BY CONTINUING TO WORK FOR
       COMPANY, MY CONTINUED EMPLOYMENT WILL BE CONSIDERED
       ACCEPTANCE   OF   THE  AGREEMENT,  EVEN    WITHOUT
       SIGNATURE.

Id. (emphasis in original). The Agreement to Arbitrate Claims expressly applies only to

disputes that otherwise would be resolved in a court of law; it does not extend to claims or

matters that may be brought before an administrative agency or purport to limit the

employee’s rights before administrative agencies. Id.

       Pursuant to the Agreement to Arbitrate Claims, arbitration proceedings are to be held

within geographic proximity to the employee; the arbitrator is to be selected by mutual

agreement of the parties; and Waitr agrees to pay the arbitrator’s and arbitration fees. Id.

The Agreement to Arbitrate Claims provides for the same rights to conduct discovery,

bring dispositive motions, and submit evidence and call witnesses that the parties would

enjoy in a court of law. Id.

       However, the Agreement to Arbitrate Claims also provides:

       BY EMPLOYEE’S CONTINUED EMPLOYMENT WITH THE
       COMPANY, THE EMPLOYER AND EMPLOYEE AGREE THAT
       EACH MAY BRING AND PURSUE CLAIMS AGAINST THE OTHER
       ONLY IN THEIR INDIVIDUAL CAPACITIES, AND MAY NOT
       BRING, PURSUE OR ACT AS A PLAINTIFF OR CLASS MEMBER IN
       ANY PURPORTED CLASS, REPRESENTATIVE OR COLLECTIVE
       PROCEEDINGS. THE PARTIES FURTHER AGREE THAT
       NEITHER PARTY MAY BRING, PURSUE, OR ACT AS A PLAINTIFF
       OR REPRESENTATIVE IN ANY PURPORTED REPRESENTATIVE
       PROCEEDING OR ACTION, OR OTHERWISE PARTICIPATE IN
       ANY SUCH REPRESENTATIVE PROCEEDING OR ACTION OTHER
       THAN ON AN INDIVIDUAL BASIS EXCEPT TO THE EXTENT THIS
       PROVISION IS UNENFORCEABLE AS A MATTER OF LAW.

                                                3
Id. (emphasis in original).

        Banks did not sign the Agreement to Arbitrate Claims, but does not deny that she

received it. Banks never made any objection to or refused any of the terms in the offer letter or

the Agreement to Arbitrate Claims.

        On July 12, 2019, Banks filed her “FLSA Overtime Complaint” in this Court alleging

that Waitr has committed violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201-

219 (“FLSA”). [Doc. No. 1]. Specifically, Banks contends that Waitr improperly classified her

as an employee exempt from the FLSA overtime provisions and failed to pay her overtime

compensation for hours worked in excess of 40 each work week. Banks seeks compensation,

benefits, damages, attorneys’ fees and costs, interest, and other relief. In addition to her

individual relief, however, Banks also seeks to represent a collection of “similarly situated

employees” in a collective action under 29 U.S.C. § 216(b).

        On October 1, 2019, Waitr filed the instant motion. The motion is now fully briefed, and

the Court is prepared to rule.

II.     LAW AND ANALYSIS

        The Federal Arbitration Act, 9 U.S.C. §§ 1, et seq. (“FAA”), is the substantive law

controlling the validity and enforcement of arbitration agreements. Walton v. Rose Mobile

Homes LLC, 298 F.3d 470, 473 (5th Cir. 2002). The FAA provides that written agreements to

settle controversies by arbitration “shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2; see also

Walton, 298 F.3d at 473. Additionally, “[a] party aggrieved by the alleged failure, neglect, or

refusal of another to arbitrate under a written agreement for arbitration may petition any United

States district court . . . for an order directing that such arbitration proceed in the manner

                                                   4
provided for in such agreement.” 9 U.S.C. § 4. However, the FAA also has a “saving clause

[that] allows courts to refuse to enforce arbitration agreements ‘upon such grounds as exist at law

or in equity for the revocation of any contract.’” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1622

(2018) (quoting § 2). “The clause ‘permits agreements to arbitrate to be invalidated by

‘generally applicable contract defenses, such as fraud, duress, or unconscionability.’” Id.

(quoting ATT Mobility, LLC v. Concepcion, 563 U.S. 333, 339 (2011)).

       Courts consider two factors in ruling on a motion to compel arbitration: “(1) whether a

valid agreement to arbitrate between the parties exists; and (2) whether the dispute in question

falls within the scope of that arbitration agreement.” Painewebber Inc. v. Chase Manhattan

Private Bank (Switz.), 260 F.3d 453, 462 (5th Cir. 2001) (internal quotation marks and citation

omitted); see also Sharpe v. AmeriPlan Corp., 769 F.3d 909, 914 (5th Cir. 2014) (quoting Sherer

v. Green Tree Servicing, LLC, 548 F.3d 379, 381 (5th Cir. 2008). “[T]here is a strong

presumption in favor of arbitration and a party seeking to invalidate an arbitration agreement

bears the burden of establishing its invalidity.” Carter v. Countrywide Credit Indus., 362 F.3d

294, 297 (5th Cir. 2004) (citing Gilmer v. Interstate/ Johnson Lane Corp., 500 U.S. 20, 26

(1991)); see also 9 U.S.C. § 4.

       A. Was There an Agreement to Arbitrate?

       “The first step of the analysis—the validity of an agreement—is governed by state law

contract principles.” Sharpe, 769 F.3d at 914 (citing Klein v. Nabors Drilling USA L.P., 710

F.3d 234, 236 (5th Cir. 2013)). Under Louisiana law, parties may reciprocally bind themselves to

arbitration agreements. LA CIV. CODE ANN. ARTS. 3099–3100 (2015). Such agreements are

“valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” LA. STAT. ANN. § 9:4201 (2009).



                                                 5
       It is undisputed that Banks signed the offer letter on or about September 27, 2018, and it

contained an arbitration agreement; that Banks received the Agreement to Arbitrate Claims

which was sent via email on or about November 16, 2018; that Banks continued her employment

after receipt of the Agreement to Arbitrate; and that Banks failed to raise any objections to the

Agreement to Arbitrate or to the original arbitration provisions prior to filing this lawsuit.

       However, Banks contends that the Court should not compel arbitration because neither

the offer letter nor the Agreement to Arbitrate Claims “contains a presently enforceable

agreement to arbitrate.” [Doc. No. 7, p. 2]. Expounding on this premise, Banks argues that the

initial offer letter addressed only claims “arising out of the employment relationship” and

therefore should not include statutory claims under the FLSA. Id. Bank contends that courts

have refused to enforce the arbitration of statutory claims based on arbitration agreements in

collective bargaining agreements unless the agreements specifically state the intention to cover

statutory claims. She argues that the same rule should apply to private agreements.

       With regard to the Agreement to Arbitrate Claims, Banks argued that she did not accept

the agreement. Although there was a way for Waitr to email employees, so that the employee

was acknowledged and accepted, it did not use this method, instead sending out a mass email. In

the recent Supreme Court case, Epic, Banks points out that the majority assumed, but did not

decide, that assent to arbitration can be inferred from continued employment and cites to Justice

Ginsberg’s dissent in that case. Banks further admits that there are two decisions, one from the

Fifth Circuit and one from the Eastern District of Louisiana, in which the courts found that

Louisiana contract principles did not require written acceptance of an arbitration agreement to be

enforceable, but argues that these cases are factually distinguishable.




                                                  6
       Finally, Banks contends that the arbitration agreements are unenforceable on other

grounds. Banks argues that they should be deemed unenforceable because she had a lack of

bargaining power. She also argues that the Agreement to Arbitrate Claims is void as against

public policy because it is designed to “prevent or obstruct the assertion of valid wage claims in a

pending or threatened FLSA collective action for the Driver wage violations.” [Doc. No. 7, p.

11].

       The Court rejects each of these arguments. The Court considers both the offer letter and

the Agreement to Arbitrate Claims.

               1. September 27, 2018 Offer Letter

       First, the Court finds that Banks entered into an arbitration agreement with Waitr on the

basis of the September 27, 2018 offer letter. There is simply no dispute that Banks received the

offer letter containing the arbitration provision, that she reviewed that letter, and that she signed

that letter, making it a term of her employment. The parties had capacity to contract; there was

mutual consent; there was an object (the terms of employment, including arbitration of related

disputes); and there was a lawful purpose. See LA. CIV. CODE ARTS. 1918, 1927, 1966, and

1971. Therefore, under Louisiana law, there was a valid, enforceable contract.

       Further, none of Banks’ argument undermine the validity of the formation of that

contract. Contrary to Banks’ argument, there is a distinction between arbitration clauses in

collective bargaining agreements and those affecting employees individually. Courts have

clearly made this distinction. As the Supreme Court has explained:

       In [Alexander v.] Gardner–Denver [Co., 415 U.S. 36, 94 S. Ct. 1011, 39 L.Ed.2d
       147 (1974), the issue was whether a discharged employee whose grievance had
       been arbitrated pursuant to an arbitration clause in a collective-bargaining
       agreement was precluded from subsequently bringing a Title VII action based
       upon the conduct that was the subject of the grievance. In holding that the
       employee was not foreclosed from bringing the Title VII claim, we stressed that

                                                  7
        an employee’s contractual rights under a collective-bargaining agreement
        are distinct from the employee’s statutory Title VII rights.

Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 33–34 (1991) (emphasis added). The

Supreme Court then further explained that, “[i]n holding that the statutory claims there were not

precluded, we noted, . . . the difference between contractual rights under a collective-bargaining

agreement and individual statutory rights, the potential disparity in interests between a union and

an employee, and the limited authority and power of labor arbitrators.” Id. at 34 (quoting

Gardner-Denver, 415 U.S. at 49-50). “An important concern . . .was the tension between

collective representation and individual statutory rights, a concern not present” when an

individual is required to arbitrate statutory claims under the FAA. See id. 1; cf. Ibarra v. United

Parcel Serv., 695 F.3d 354 (5th Cir. 2012) (applying Gardner-Denver).

        Additionally, Banks’ arguments that statutory claims are not subject to arbitration

agreement and that arbitration of such claims is against public policy are equally unavailing. See

Gilmer, 500 U.S. at 26 (“It is by now clear that statutory claims may be the subject of an

arbitration agreement, enforceable pursuant to the FAA.”). While it is true that prospective

employees may have unequal bargaining power, Banks could have had the offer letter reviewed

by an attorney or other knowledgeable person if she wished. She also had the right to refuse

employment with Waitr if she found the arbitration provisions unacceptable. The Court cannot

say that it would be unconscionable to enforce the terms of the offer letter.

        Moreover, Banks’ construction of the offer letter’s terms so as to preclude arbitration of

statutory claims is both inconsistent with the case law and ignores the plain language of the letter



          1
            The Court would also note that the Supreme Court has since upheld arbitration of statutory claims even
under a collective bargaining agreement if the agreement “clearly and unmistakably” requires union members to
arbitrate. See 14 Penn Plaza LLC v. Pyett, 556 U.S. 247 (2009).


                                                         8
itself. The arbitration of claims is not limited to those “arising out of the employment

relationship,” but addresses “any dispute or claim relating to or arising out of our employment

relationship.” [Doc. No. 4-2, Behne Declaration, Exh. 1, ¶ 5 & Tab A (emphasis added)]. Such

claims are subject to arbitration. See generally Baricuatro v. Indus. Personnel and Mgmt. Servs.,

Inc., 927 F.Supp.2d 348, 371 (E.D. La. 2013); Perez v. Lemarroy, 592 F.Supp.2d 924, 936 (S.D.

Tex. 2008).2

                 2.       The November 16, 2018 Agreement to Arbitrate Claims

        The Court finds that the Agreement to Arbitrate Claims is also a valid, enforceable

contract. Banks has never denied that she received the email and attachments and she continued

her employment with Waitr after receipt. Under Louisiana law, Banks’ continued employment is

sufficient to constitute acceptance of the Agreement to Arbitrate Claims.

        In the case of Marino v. Dillard’s, Inc., 413 F.3d 530, 532–33 (5th Cir. 2005), the Fifth

Circuit enforced an arbitration agreement against a former employee who had received the

agreement, but had not accepted the agreement in writing. The Marino Court explained:

        . . . Louisiana state courts recognize that contract law does not require written
        acceptance of an arbitration agreement. For example, in Hurley v. Fox, the
        Louisiana Court of Appeal held that the Louisiana state arbitration law—which
        tracks the language of the FAA and, like the FAA, requires arbitration agreements
        to be in writing—“does not require that the written agreement to arbitrate be
        signed by the parties.” 520 So.2d 467, 467 (La. Ct. App. 4 Cir. 2/10/88) (citing
        Cook v. AAA Worldwide Travel Agency, 352 So.2d 243 (La. Ct. App. 4 Cir.
        9/8/77), rev'd on other grounds, 360 So.2d 839 (La.1978)). The court found it
        “necessary ... to distinguish between the requirement that an agreement be in
        writing and the requirement that an agreement be signed. An agreement may be
        written and the consent thereto may be made orally or by the action or inaction of
        the parties, thus no signing of the writing is required.” Id. at 469 (emphasis
        added). See also Alford v. Johnson Rice & Co., LLC, 773 So.2d 255, 258 (La.
        App. 4 Cir. 11/15/00) (concluding that an arbitration agreement governed by the
        FAA does not have to be signed); In re Succession of Taravella, 734 So.2d 149,
        151 (La. App. 5 Cir. 4/27/99) (“When an agreement [to arbitrate] lacks a

        2
         Although this case applies Texas law, the Court finds no reason that it would not be equally applicable
under Louisiana law.

                                                         9
        signature, the actions and the conduct of the party or parties, who did not sign,
        may show the effect or validity of the agreement.”).


413 F.3d at 532-33. While the Fifth Circuit acknowledged that “Comment (b) to Article 1927 . .

. . ‘reflects the view of the Louisiana jurisprudence that when special formalities are prescribed

for a contract the same formalities are required for an offer or acceptance intended to form that

contract.’” Id. (quoting La. Civ. Code art. 1927, cmt. (b)). The Fifth Circuit then pointed out

that “[t]he plain language of Article 1927, however, permits offer and acceptance to be made

orally, in writing, or by action or inaction unless the law or the offer itself prescribes certain

formalities for the offer and acceptance of a specific contract.” Id. The Court therefore applied

the plain language of the statute.

        While Banks attempts to distinguish Marino, the only factual difference is that Marino

signed a written acknowledgement of receipt. That fact is a distinction without a difference

when it is undisputed that Banks, too, received the Agreement to Arbitrate Claims. She

continued her employment and did so without raising any objection to the Agreement to

Arbitrate Claims. The agreement is enforceable.3

        Finally, the Court has addressed Banks’ claims that arbitration of the claims is against

public policy, and that analysis applies to the Agreement to Arbitrate Claims as well. In

addition, Banks’ argument that the Agreement to Arbitrate Claims is being enforced to prevent

drivers from asserting valid FLSA wage claims is inapplicable here because Banks was not a

driver for Waitr and has no standing to assert claims on behalf of drivers. Louisiana is an



        3
           The parties also cite to Danove v. Davila, No. 11-3173, 2012 WL 6554073 (E.D. La. 12/14/12). Waitr
contends that it supports the Motion to Compel Arbitration; Banks contends that it is factually distinguishable.
Danove relies on and cites to Marino and, in this way, supports Waitr’s motion. However, in that case, Danove
affirmatively claimed that her signature had been forged on the dispute resolution policy and acknowledgment of
receipt. There is no such claim here. Banks does not deny receiving the Agreement to Arbitrate Claims; she claims
only that she did not sign it. She certainly does not claim that the company actively forged her signature.

                                                       10
employment at will state, and Banks was free to terminate her employment with Waitr and seek

employment conditions that she found more advantageous or agreeable. See Stadtlander v.

Ryan's Family Steakhouses, Inc., 34,384 (La. App. 2 Cir. 4/4/01), 794 So. 2d 881, 890, writ

denied, 2001-1327 (La. 6/22/01), 794 So. 2d 790 (citing Rogers v. Brown, 986 F. Supp. 354, 359

(M.D. La. 1997); Welch v. A.G. Edwards & Sons, Inc., 95–2085, 95–2086 (La. App. 4th Cir.

5/15/96), 677 So.2d 520.) (. . . “we conclude that the worker, who could have found a similar

position elsewhere, could have avoided the arbitration agreement had she objected to it by simply

choosing to work elsewhere.”)

       Having determined that Banks entered into arbitration agreements with Waitr under the

September 27, 2018 offer letter and November 16, 2018 Agreement to Arbitrate Claims, the

Court reviews the inclusion of Banks’ FLSA claims.

       B. Are Banks’ FLSA Claims within the Scope of the Agreements

       Although there is some overlap, the Court must now turn to the second part of the

analysis: whether Banks’ FLSA claims are within the scope of the September 27, 2018 Offer

Letter and the November 16, 2018 Agreement to Arbitrate Claims. The Court finds that they

are.

       As discussed above, the September 27, 2018, arbitration agreement provisions apply to

“any dispute or claim relating to or arising out of our employment relationship.” [Doc. No. 4-2,

Behne, Exh. 1, ¶ 5 & Tab A]. Likewise, the Agreement to Arbitrate Claims provides that “the

parties hereby agree that any and all disputes, claims or controversies between the parties,

including but not limited to any dispute arising out of or relating to this Agreement, the

employment relationship between the parties, or the formation or termination of the

employment relationship, or which arise after the termination of the employment relationship,



                                                11
which are not resolved by their mutual agreement shall be resolved by final and binding

arbitration by a neutral arbitrator.” [Doc. No. 4-2, Behne Declaration, Exh. 1, ¶ 7 & Tab B].

The claims listed as “covered by this Agreement include, but are not limited to, claims for . . .

violation of any local, state, or federal . . . law, ordinance or regulation . . . [pertaining to]

wages, overtime, premiums, gratuities, tips, service/administrative charges, or any other

compensation due; penalties . . . .” Id. Thus, the Court finds that Banks’ FLSA claims are

within the scope of the September 27, 2018 offer letter and the November 18, 2018 Agreement

to Arbitrate Claims. Finally, under the Agreement to Arbitrate Claims, Banks has waived the

right to pursue a collective action, and such waiver is enforceable under Epic Systems, 138 S. Ct.

at 1627-32 (class and collective waivers in an arbitration agreement are not barred by the

provision of the National Labor Relations Act guaranteeing workers the right to engage in

concerted activities).

        The Court has found that Banks’ only claims in this lawsuit under the FLSA are subject

to a valid arbitration agreement.

C.      Administrative Closure

        Where a court finds that all, rather than some or part, of a plaintiff’s claims are subject to

arbitration, Waitr contends that the claims should be dismissed with prejudice, rather than stay

stayed pending arbitration. See Ruiz v. Donahoe, 784 F.3d 247, 250 n.3 (5th Cir. 2015); Alford

v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992). However, as a sister court

has pointed out, the precedent is not that clear. See Hanberry v. First Premier Bank, Civil

Action No. 19-10235, 2019 WL 4415267 at *7 (E.D. La. 9/16/19). Rather, the Fifth Circuit later

clarified Alford in Apache Bohai Corp., LDC v. Texaco China, B.V., 330 F.3d 307 (5th Cir.

2003), stating: “Alford merely held that dismissal was not an abuse of discretion,” but that it



                                                   12
“did not hold that dismissal was required.” Id. at 310-11; Hanberry, 2019 WL 4415267 at *7

(quoting same).

       In this case, the Court finds that a third option is appropriate: administrative closure.

Under 9 U.S.C. § 3,

        If any suit or proceeding be brought in any of the courts of the United States
       upon any issue referable to arbitration under an agreement in writing for such
       arbitration, the court in which such suit is pending, upon being satisfied that the
       issue involved in such suit or proceeding is referable to arbitration under such an
       agreement, shall on application of one of the parties stay the trial of the action
       until such arbitration has been had in accordance with the terms of the
       agreement, providing the applicant for the stay is not in default in proceeding with
       such arbitration.

(emphasis added). A review of the JAMS Employment Arbitrations Rules indicate that the

Court may be called upon to consider a conflict of law. See [Doc. No. 4-3, Exh. 2, Rule 4].

Additionally, “[p]roceedings to enforce, confirm, modify or vacate an [arbitrator’s] Award will

be controlled by and conducted in conformity with the [FAA] . . . or applicable state law” and

judgment “may be entered in any court having jurisdiction thereof.” [Doc. No. 4-3, Exh. 2, Rule

25]. In light of all these considerations, the Court finds that administrative closure is appropriate,

removing this case from the Court’s active docket, but providing the parties an opportunity to

move to re-open the case if prudent or necessary. See Mire v. Full Spectrum Lending Inc., 389

F.3d 163, 167 (5th Cir. 2004) (“The effect of an administrative closure is no different from a

simple stay, except that it affects the count of active cases pending on the court's docket; i.e.,

administratively closed cases are not counted as active” . . . .This case still exists on the docket

of the district court and may be reopened upon request of the parties or on the court's own

motion. That situation is the functional equivalent of a stay, not a dismissal, and is thus not an

appealable order under the FAA.”).



                                                  13
III.   CONCLUSION

       For these reasons, Waitr’s Motion to Compel Arbitration and Dismiss Collective Action

Complaint [Doc. No. 9] is GRANTED IN PART and DENIED IN PART. To the extent that

Waitr moves to compel arbitration of Banks’ claims, the motion is GRANTED. To the extent

that Waitr moves for dismissal of those claims with prejudice, however, the motion is DENIED.

The Clerk of Court is ORDERED to administratively terminate this action in his records,

without prejudice to the right of the parties to reopen the proceedings. All pending deadlines and

motions are terminated, to be re-urged by counsel when the time is right. This closure shall not

be considered a dismissal of this matter, and should further proceedings in it become necessary

or desirable, any party may initiate it in the same manner as if this portion of the Court’s

Judgment had not been entered.

        Monroe, Louisiana, this 17th day of December, 2019.




                                                      ____________________________________
                                                                TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE




                                                 14
